SiebeoKER, J.
The issue between tbe plaintiff and tbe railway company raises tbe question of title to and ownership of tbe carload of lumber which tbe plaintiff consigned to himself at Minneapolis, Minnesota, after 9,000 feet thereof bad been loaded into tbe car under tbe inspection of tbe Voll-mar & Below Go., pursuant to their contract for tbe purchase of tbe lumber to be manufactured at Roesler’s mill during tbe season of 1910. It is undisputed tbat this car was being loaded for tbe Vollmar & Below Co. when tbe plaintiff inter*439cepted all further loading, that the company’s representative billed the car, thus loaded, for shipment to the company at Kolz, Illinois, and that he did nothing to surrender any of the company’s rights to the lumber. It is evident from the terms of the contract of purchase that the Vollmar & Below Go. acquired title upon compliance with the provision of the contract of purchase, that it was to be furnished “f. o. b. cars the mill.” These terms import delivery free on board of cars and fix the time when title fully passed to the Vollmar & Below Co. Vogt v. Schienebeck, 122 Wis. 491, 100 N. W. 820. Under the circumstances shown by the evidence, title to the 9,000 feet of lumber, contained in the car when the company’s representative billed it, was in the Vollmar & Below Co., and plaintiff’s subsequent unloading and reloading thereof in no way impaired its ownership. The loading of an additional one thousand feet of lumber into the car, under the circumstances, operated to pass title thereto to the Vollmar & Below Go., as part of the lumber they had purchased. The plaintiff had no authority to direct shipment thereof to himself. The railway company properly transported it as directed by the Vollmar & Below Co. and hence is not liable to the plaintiff for its value.
The Vollmar & Below Go., upon motion of the railway company, was made a party defendant, to enable the court to determine the rights of all the parties interested in the subject of the action, namely, the lumber’ in controversy. These rights arose from the contract between the plaintiff and the Vollmar & Below Go. for the purchase and sale of lumber. Under the facts and circumstances of the transaction, the interests of all the parties, the right to have the Vollmar & Below Co. interpleaded as a defendant, and the granting of relief upon its cross-complaint, as against the plaintiff, are governed by the provisions of secs. 2610 and 2656a, Stats. As declared in Hemenway v. Beecher, 139 Wis. 399, 121 N. W. 150, these statutes “are very broad in their terms and *440were intended to give courts plenary powers not only to call in new parties, but to mould tbe pleadings and dispose of all branches of a controversy in one action after having obtained jurisdiction of the necessary parties.” The objects of the statutes are to gather up all the issues germane to the main controversy that may arise between the parties plaintiff and defendant or between the defendants, and finally to determine the same, to avoid circuity and multiplicity of actions. Warren Webster & Co. v. Beaumont H. Co. 151 Wis. 1, 138 N. W. 102, and cases there cited.
The count found that the Vollmar & Below Go. had advanced $1,200 on the purchase price of the lumber purchased from the plaintiff, that it received from the plaintiff lumber of the value of $775.26 to apply thereon, leaving a balance of such advancement of $424.74 due the Vollmar & Below Go. It also appears that the plaintiff had disposed of all the remaining lumber and thus disabled himself to comply with the contract of sale to the Vollmar & Below Go. It is therefore obvious that the Vollmar & Below Go., on account of this breach of the agreement, had a demand against the plaintiff for this balance. The issue thus presented by the pleadings, clearly involved the right to the lumber embraced in the contract, and affected the transaction and property which was the subject matter of the action, and was therefore, upon defendant’s cross-complaint, a proper subject for determination. It therefore was error for the court to deny the Vollmar & Below Go. affirmative relief against the plaintiff upon its cross-complaint. The plaintiff showed no cause of action under his alleged breach of contract by the defendant. The Vollmar & Below Go. is entitled to judgment against the plaintiff for the sum of $424.74, with interest from the time plaintiff refused compliance with the contract of sale, and f or its costs.
By the Court. — That part of the judgment dismissirig plaintiff’s complaint and awarding defendants costs against *441tbe plaintiff is affirmed; and that part of tbe judgment dismissing tbef cross-complaint of tbe Vollmar & Below Co. is reversed, with directions tbat tbe circuit court award judgment to tbe Vollmar & Below Qo., as indicated in tbe opinion, upon its cross-complaint and tbe facts found.